 



Exhibit 10.11
PERFORMANCE SHARE UNIT AWARD AGREEMENT
     This Performance Share Unit Award Agreement (“Agreement”) is entered into
effective as of January 27, 2006 the “Grant Date”), by and between Waste
Management, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, the “Company”), and << Full_NameFirst>> (the “Employee”), pursuant
to the Waste Management, Inc. 2004 Stock Incentive Plan (the “Plan”). Employee
and the Company agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.
     1. Grant. In accordance with the terms of the Plan, the Company hereby
grants to Employee a Performance Share Unit Award (the “Award”) subject to the
terms and conditions set forth herein. Performance Share Units are notational
units of measurement denominated in shares of common stock of Waste Management,
Inc., $.01 par value, (“Common Stock”), subject to the conditions and
restrictions on transferability set forth below and in the Plan.
     2. Performance Vesting Requirement.
     (a) The “Performance Period” for this Award shall be the 36-month period
commencing on January 1, 2006 and ending on December 31, 2008. The Award shall
be subject to performance vesting requirements based upon the achievement of the
Performance Target specified below, subject to certification of the degree of
achievement of such Performance Target by the Committee pursuant to Section 7 of
the Plan.
     (b) The measurement tool for determining level of achievement shall be the
average Return on Invested Capital (“ROIC”) for the 36-month period beginning
January 1, 2006 and ending December 31, 2008. ROIC is defined to mean (i) the
Company’s average “as reported” Net Operating Profit After Taxes (“NOPAT”) for
the Performance Period, divided by (ii) the Company’s average Invested Capital
for the Performance Period. For purposes of this Agreement, the average ROIC for
the Performance Period will be calculated using the following equation:
(2006 NOPAT + 2007 NOPAT + 2008 NOPAT)
(2006 Invested Capital + 2007 Invested Capital + 2008 Invested Capital)
     3. Determining Number of Performance Share Units Earned.
     (a) The “Target Award” for Employee under this Agreement is <<M_Units>>
Performance Share Units. The actual number of Performance Share Units earned by
Employee will be determined as described below, based upon the actual
achievement of ROIC for the Performance Period. The “Threshold ROIC” is the
minimum ROIC that must be achieved to qualify for any Award; “Target

-1-



--------------------------------------------------------------------------------



 



ROIC” is the expected achievement in ROIC; and “Maximum ROIC” is the maximum
ROIC that could be achieved that would result in an increase in the number of
Performance Share Units earned under this Award. These targets will be announced
to Employee by March 15, 2006, following calculation of year-end financial
reporting for 2005. Subject to adjustment pursuant to Subsection 3(b), 3(c) and
3(d), each such percentage correlates to a number of Performance Share Units
that may be earned under this Award, as follows:

      Average ROIC Achieved During   Resulting Performance Share Units
Performance Period   Earned
Threshold ROIC
  50% of Target Award
Target ROIC
  100% of Target Award
Maximum ROIC
  200% of Target Award

     (b) In the event that the Company’s actual performance does not meet the
Threshold ROIC, no Performance Shares Units shall be earned under this Award.
     (c) If the Company’s actual ROIC for the Performance Period is between
Threshold ROIC and Target ROIC, the number of Performance Share Units earned
shall equal to the sum of (i) the Performance Shares Units for achievement of
Threshold ROIC plus (ii) the number of Performance Shares determined under the
following formula:

         
(TAS – TS)
  x   (AP – TP)
 
       
 
      TAP -TP

TAS = Performance Share Units earned for achievement of the Target ROIC.
TS = Performance Share Units earned for achievement of the Threshold ROIC.
AP = The percent payment earned based on actual ROIC performance.
TP = The percent payment earned based on Threshold ROIC performance.
TAP = The percent payment earned based on Target ROIC performance.
     (d) If the Company’s actual ROIC for the Performance Period is between
Target ROIC and Maximum ROIC, the number of Performance Share Units earned shall
equal to the sum of (i) the Performance Share Units earned for achievement of
Target ROIC plus (ii) the number of Performance Share Units determined under the
following formula:

         
(MS – TAS)
  x   (AP – TAP)
 
       
 
      MP-TAP

MS = Performance Share Units earned for achievement of the Maximum ROIC.
TAS = Performance Share Units earned for achievement of the Target ROIC.
AP = The percent payment earned based on actual ROIC performance

-2-



--------------------------------------------------------------------------------



 



TAP = The percent payment earned based on Target ROIC performance.
MP = The percent payment earned based on Maximum ROIC performance.
     4. Timing and Form of Payout. Except as hereinafter provided, after the end
of the Performance Period, Employee shall be entitled to receive his total
number of Performance Shares Units determined under Section 3. Unless timely
deferred by Employee in accordance with Section 9, upon vesting, each
Performance Share Unit will be settled by payment of one share of Common Stock,
free of any restrictions. Payment of such shares of Common Stock shall be made
as soon as administratively feasible after the Committee certifies the actual
performance of the Company during the Performance Period.
     5. Termination of Employment Due to Death or Disability. Upon Termination
of Employment from the Company by reason of Employee’s death or disability (as
determined by the Committee), Employee (or in the case of Employee’s death,
Employee’s beneficiary) shall be entitled to receive the Performance Share Units
Employee would have been entitled to under Section 3 if he had remained employed
until the last day of the Performance Period. Unless directed otherwise pursuant
to Employee’s deferral election, the delivery of shares of Common Stock in
satisfaction of such Performance Share Units shall be made as soon as
administratively feasible after the end of the Performance Period.
     6. Involuntary Termination of Employment Without Cause by the Company or
Retirement by Employee. Upon either an involuntary Termination of Employment
from the Company without Cause by the Company or a qualifying Retirement by
Employee, Employee shall be entitled to receive the Performance Share Units
Employee would have been entitled to under Section 3 if he had remained employed
until the last day of the Performance Period, prorated for the number of days he
was employed during the Performance Period. Unless directed otherwise pursuant
to Employee’s deferral election, the delivery of shares of Common Stock in
satisfaction of such Performance Share Units shall be made as soon as
administratively feasible after the end of the Performance Period.
     7. Termination of Employment for Any Other Reason. Except as provided in
Sections 5 and 6, Employee must be an employee of the Company continuously from
the date of this Award until the last day of the Performance Period to be
entitled to receive any shares of Common Stock with respect to any Performance
Share Units he may have earned hereunder.
     8. Acceleration upon Change in Control. Notwithstanding anything to the
contrary, if there is a Change in Control of Waste Management, Inc. prior to the
end of the Performance Period, Employee will be entitled to immediately receive
both (a) and (b), as follows:

-3-



--------------------------------------------------------------------------------



 



     (a) the Performance Share Units that he would have otherwise received based
upon achievement of ROIC after reducing the Performance Period so that it ends
on the last day of the quarter preceding the Change in Control (the “Early
Measurement Date”) and making adjustments to Target ROIC so as to be equal to
the ROIC budgeted for that period and appropriate adjustments to Threshold ROIC
and Maximum ROIC so that they bear the same ratio to the Threshold ROIC and
Maximum ROIC amounts above as the revised Target ROIC amount bear to the Target
ROIC amount above, converted into a cash payment equivalent to the number of
Performance Share Units earned under this Section 8 multiplied by the closing
price of the Common Stock on the Early Measurement Date; and
     (b) as a substitute award for the lost opportunity to earn Performance
Stock Units for the entire length of the original Performance Period:
     (i) if the successor entity was a publicly traded company as of the Early
Measurement Date, an award of restricted stock units in the successor entity
equal to the number of shares of common stock of the successor entity that could
have been purchased on the Early Measurement Date with an amount of cash equal
to the product of the following equation:

                 
TAP
  x   EMD   x   CP
 
               
 
      1096-EMD        

TAP = the number of Performance Share Units that could be earned for achievement
of the original Target ROIC specified in Section 3(a)
EMD = the number of days occurring from the Grant Date to the Early Measurement
Date
CP = the closing price of a share of Common Stock of Waste Management, Inc. on
the Early Measurement Date
Any restricted stock units in the successor entity awarded under this Section
8(b)(i) will vest completely on or before December 31, 2008, provided that
Employee remain continuously employed with the successor entity until such date.
The foregoing notwithstanding, if there is an involuntary Termination of
Employee for reason other than Cause during the Window Period, Employee will
become immediately vested in full in the restricted stock units in the successor
entity awarded pursuant to this Section 8(b)(i).
     (ii) if the successor entity was not a publicly traded company as of the
Early Measurement Date, a cash payment equal to the product of the following
equation:

-4-



--------------------------------------------------------------------------------



 



                 
TAP
  x   EMD   x   CP
 
               
 
      1096-EMD        

TAP = the number of Performance Share Units that could be earned for achievement
of the original Target ROIC specified in Section 3(a)
EMD = the number of days occurring from the Grant Date to the Early Measurement
Date
CP = the closing price of a share of Common Stock of Waste Management, Inc. on
the Early Measurement Date
Any cash payment calculated under this Section 8(b)(ii) will be paid to Employee
on December 31, 2008, provided that Employee remain continuously employed with
the successor entity until such date. The foregoing notwithstanding, if there is
an involuntary Termination of Employee for reason other than Cause during the
Window Period, Employee will be paid by the successor entity the amount
determined pursuant to this Section 8(b)(ii).
     9. Forfeiture of Award. Upon Termination of Employment from the Company for
any reason other than death, retirement, disability, involuntary termination by
the Company without Cause, or Change in Control, Employee shall immediately
forfeit the Award, without the payment of any consideration or further
consideration by the Company. Upon forfeiture, neither Employee nor any
successors, heirs, assigns, or legal representatives of Employee shall
thereafter have any further rights or interest in the unvested portion of the
Award.
     10. Elective Deferrals.
     (a) The Committee may establish procedures pursuant to which Employee may
elect to defer, until a time or times later than the vesting of a Performance
Share Unit, receipt of all or a portion of the shares of Common Stock
deliverable in respect of a Performance Share Unit, all on such terms and
conditions as the Committee (or its designee) shall determine in its sole
discretion. If any such deferrals are permitted for Employee, then
notwithstanding any provision of this Agreement or the Plan to the contrary, an
Employee who elects such deferral shall not have any rights as a stockholder
with respect to any such deferred shares of Common Stock unless and until the
date the deferral expires and certificates representing such shares are required
to be delivered to Employee.
     (b) Notwithstanding any provision to the contrary in this Agreement, if
deferral of Performance Share Units is permitted, each provision of this
Agreement shall be interpreted to permit the deferral of compensation only as
allowed in compliance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Internal Revenue Code”) and any

-5-



--------------------------------------------------------------------------------



 



provision that would conflict with such requirements shall not be valid or
enforceable. Employee acknowledges, without limitation, and consents that
application of Section 409A of the Internal Revenue Code to this Agreement may
require additional delay of payments otherwise payable under this Agreement.
Employee and the Company further hereby agree to execute such further
instruments and take such further action as reasonably may be necessary to
comply with Section 409A of the Internal Revenue Code.
11. Restrictions on Transfer.
     (a) Absent prior written consent of the Committee, the Award granted
hereunder to Employee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise; provided, however, that the transfer of any shares of Common Stock
with respect to the Performance Share Units earned hereunder shall not be
restricted by virtue of this Agreement.
     (b) Consistent with the foregoing, except as contemplated by Section 12, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his Beneficiary hereunder shall
attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Section 12,
or if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution sequestration, or any other form of process or involuntary
lien or seizure, then such attempt shall have no effect and shall be void.
     12. Assignment and Transfers. Prior to the end of the Performance Period
and the delivery of the Common Stock with respect to any Performance Share Units
earned, the Award is not transferable (either voluntarily or involuntarily),
other than pursuant to a domestic relations order. Employee may designate a
beneficiary or beneficiaries (the “Beneficiary”) to whom the Performance Share
Units will pass upon Employee’s death and may change such designation from time
to time by filing a written designation of beneficiary on such form as may be
prescribed by the Company, provided that no such designation shall be effective
until filed with the Company. Following Employee’s death, the Performance Share
Units will pass to the designated Beneficiary and such person will be deemed
Employee for purposes of any applicable provisions of this Agreement. If no such
designation is made or if the designated Beneficiary does not survive Employee’s
death, the Performance Share Units shall pass by will or, if none, then by the
laws of descent and distribution.

-6-



--------------------------------------------------------------------------------



 



     13. Withholding Tax. To the extent that the receipt of this Award, vesting,
or the delivery of the Common Stock with respect to any Performance Share Units
earned results in income to Employee for federal or state tax purposes, Employee
shall deliver to the Company at the time of such receipt, such amount of money
or shares of Common Stock earned or owned by Employee, at Employee’s election,
as the Company may require to meet its obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or other form of remuneration then or thereafter payable
to Employee any tax required to be withheld by reasons of such resulting
compensation income.
     14. Changes in Capital Structure. If the outstanding shares of Common Stock
or other securities of Waste Management, Inc., or both, shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, or recapitalization, the number of Performance Share
Units shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares.
     15. Compliance with Securities Laws. The Company will not be required to
deliver any shares of Common Stock pursuant to this Agreement, if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933 or any other applicable federal or state securities laws or
regulations. Prior to the issuance of any shares pursuant to this Agreement, the
Company may require that Employee (or Employee’s legal representative upon
Employee’s death or disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.
     16. Employee to Have no Rights as a Stockholder. Employee shall have no
rights as a stockholder with respect to any shares of Common Stock subject to
this Award prior to the date on which he or she is recorded as the holder of
such shares of Common Stock on the records of the Company. However, for
Performance Share Units that are vested and deferred pursuant to Section 9, the
Company will pay Dividend Equivalents during the deferral period in the form, as
elected by Employee at the time of the deferral, of either (a) immediate cash
payments, or (ii) additional Performance Share Units credited to Employee’s
deferral account.
     17. Successors and Assigns.
     (a) This Agreement shall bind and inure to the benefit of and be
enforceable by Employee, the Company and their respective permitted successors
or assigns (including personal representatives, heirs and legatees), except that
Employee may not assign any rights or obligations under this Agreement except to
the extent, and in the manner, expressly permitted herein.
     (b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to

-7-



--------------------------------------------------------------------------------



 



perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
18. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:
     (a) give Employee any right to be awarded any further Performance Share
Units (or other form of stock incentive awards) other than in the sole
discretion of the Committee;
     (b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Award and applicable
Common Stock following the vesting of such Award); or
     (c) confer upon Employee the right to continue in the employment or service
of the Company.
     19. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.
     20. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     21. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.
     22. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 22.
     (a) “Board” means the Board of Directors of Waste Management, Inc.
     (b) “Cause” means any of the following: (i) willful or deliberate and
continual refusal to materially perform Employee’s employment duties reasonably
requested by the Company after receipt of written notice to Employee of such
failure to perform, specifying such failure (other than as a result of
Employee’s sickness, illness, injury, death or disability) and Employee fails to
cure such nonperformance within ten (10) days of receipt of said written notice;
(ii) breach of any statutory or common law duty of loyalty to the Company;
(iii) Employee has been convicted of, or pleaded nolo contendre to, any felony;
(iv) Employee

-8-



--------------------------------------------------------------------------------



 



willfully or intentionally caused material injury to the Company, its property,
or its assets; (v) Employee disclosed to unauthorized person(s) proprietary or
confidential information of the Company that causes a material injury to the
Company; (vi) any material violation or a repeated and willful violation of the
Company’s policies or procedures, including but not limited to, the Company’s
Code of Business Conduct and Ethics (or any successor policy) then in effect.
     (c) “Change in Control” means the first to occur on or after the Grant Date
of any of the following events:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding voting securities;
     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3rds) of the directors then
still in office who either were directors on the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”);
     (iii) there is a consummated merger or consolidation of the Company with
any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) more than
fifty percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent entity outstanding immediately after such
merger or consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or

-9-



--------------------------------------------------------------------------------



 



substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
     For purposes of this definition, the following terms shall have the
following meanings:
     (A) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act;
     (B) “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time;
     (C) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(3) an employee benefit plan of the Company, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities or (5) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of Common Stock.
     This definition of Change in Control will be modified if and to the extent
necessary to ensure compliance with the requirements of Section 409A of the
Internal Revenue Code, and Employee and the Company agree to execute such
further instruments and take such further action as reasonably may be necessary
to comply with Section 409A of the Internal Revenue Code.
     (d) “Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board may designate from time to time.
     (e) “Depreciation and Amortization Costs and Expenses” has the meaning
assigned in Item 6 of the Form 10-K filed with the Securities and Exchange
Commission by the Waste Management, Inc. on February 20, 2004. And, for purposes
of this Award, shall be calculated in accordance with the accounting
pronouncements, polices and classifications used therein.
     (f) “Dividend Equivalent” means an amount of cash equal to all dividends
and other distributions (or the economic equivalent thereof) that are payable by
the Company on one share of Common Stock to stockholders of record, which, in
the discretion of the Committee, may be awarded (i) in connection with any Award
under the Plan while such Award is outstanding or

-10-



--------------------------------------------------------------------------------



 



otherwise subject to a Restriction Period and on a like number of shares of
Common Stock under such Award or (ii) singly. Dividend Equivalents will be paid
at such time as dividends are paid on the Company’s outstanding shares of Common
Stock.
     (g) “EBIT” means the sum of Operating Revenue, less Operating Costs and
Expenses, less Selling, General and Administrative Costs and Expenses, less
Depreciation and Amortization Costs and Expenses.
     (h) “Goodwill” means the excess of the cost of an acquired company over the
sum of the fair market value of its identifiable individual assets less the
liabilities. For purposes of calculation of this Award, the value of Goodwill
shall be the balance of such as reported by Waste Management, Inc. as of
December 31 for each applicable year.
     (i) “Invested Capital” means economic resources that are expected to help
generate future cash inflows or help reduce future cash outflows. Invested
Capital is equivalent to current maturities of long term debt, plus long term
debt, plus shareholders equity, less cash and less Goodwill. For purposes of
calculation of this Award, the value of Invested Capital shall be the balance of
such as reported by Waste Management, Inc. as of December 31 for each applicable
year.
     (j) “Net Operating Profit After Taxes” or “NOPAT” means the product of EBIT
multiplied by the sum of 1 minus the Tax Rate.
     (k) “Operating Costs and Expenses” has the meaning assigned in Item 6 of
the Form 10-K filed with the Securities and Exchange Commission by Waste
Management, Inc. on February 20, 2004, exclusive of Depreciation and
Amortization. And, for purposes of this Award, Operating Costs and Expenses
shall be calculated in accordance with the accounting pronouncements, policies
and classifications used in that Form 10-K.
     (l) “Operating Revenue” has the meaning assigned in Item 6 of the Form 10-K
filed with the Securities and Exchange Commission by the Waste Management, Inc.
on February 20, 2004. And, for purposes of this Award, Operating Revenue shall
be calculated in accordance with the accounting pronouncements, polices and
classifications used in that Form 10-K.
     (m) “Retirement” means the voluntary resignation of employment by Employee,
after Employee: (i) has attained the age of 55 or greater; (ii) has a sum of age
plus full years of Service with the Company equal to 65 or greater; and,
(iii) has completed at least 5 consecutive full years of Service with the
Company during the 5 year period immediately preceding the resignation.

-11-



--------------------------------------------------------------------------------



 



     (n) “Selling, General and Administrative Costs and Expenses” has the
meaning assigned in Item 6 of the Form 10-K filed with the Securities and
Exchange Commission by Waste Management, Inc. on February 20, 2004. And, for
purposes of this Award, Selling, General and Administrative Costs and Expenses
shall be calculated in accordance with the accounting pronouncements, polices
and classifications used in that Form 10-K.
     (o) “Service” is measured from Employee’s original date of hire by the
Company, except as provided below. In the case of a break of employment by
Employee from the Company of one year or more in length, Employee’s service
before the break of employment shall not be included in his or her Service
hereunder. In the case of service with an entity acquired by the Company,
Employee’s service with such entity shall be considered Service hereunder, so
long as Employee remained continuously employed with such predecessor
company(ies) and the Company. In the case of a break of employment between a
predecessor company and the Company of any length, Employee’s Service shall be
measured from the original date of hire by the Company and shall not include any
service with any predecessor company.
     (p) “Tax Rate” is equal to 38.8%, and shall be assumed to remain constant
for the Performance Period.
     (q) “Termination of Employment” means the termination of Employee’s
employment with the Company. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among Waste Management, Inc.
and its Subsidiaries and Affiliates will not be considered a Termination of
Employment. Any questions as to whether and when there has been a Termination of
Employment, and the cause of such termination, shall be determined by the
Committee, and its determination will be final.
     (r) “Window Period” means the period commencing on the date occurring six
(6) months immediately prior to the date on which a Change in Control first
occurs and ending the second anniversary of the date on which a Change in
Control occurs.
     23. Entire Agreement.
     (a) Employee hereby acknowledges that he has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.
     (b) Employee hereby acknowledges that he is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the

-12-



--------------------------------------------------------------------------------



 



consequences and risks of this Agreement and the award of Performance Share
Units.
     (c) This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
      24. Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.
     IN WITNESS WHEREOF, Waste Management, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized, which execution
may be facsimile, engraved or printed, which shall be deemed an original, and
Employee has executed this Agreement, effective as of the day and year first
above written.

              WASTE MANAGEMENT, INC.
 
       
 
       
 
  By:   /s/ Jimmy LaValley
 
       
 
       
 
      Jimmy LaValley
 
      Senior Vice-President, People
 
            EMPLOYEE
 
             

-13-